ORDER and MEMORANDUM **
The panel has voted to grant the petition for panel rehearing.
The Memorandum Disposition filed on October 6, 2004, is WITHDRAWN and replaced with the following Memorandum Disposition:
Dennis Bonilla-Guzman appeals his 70-month sentence imposed after his guilty-plea conviction for conspiracy to distribute cocaine, in violation of 21 U.S.C. §§ 841(a), (b)(1)(B), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.